Title: Memo on Wines, Food, Other Items Shipped to Monticello, 10 March 1806
From: Jefferson, Thomas
To: 


                        
                        Sent to Monticello. Mar. 10. 06.
                        
                           No.
                           1. 2.
                           two pipes Marsalla
                        
                        
                           
                           3. 4. 
                           two Qr. casks Bucellas & Termo.
                        
                        
                           
                           5. 6. 7. 8. 9.
                           five casks 50. doz. porter.
                        
                        
                           
                           10. 11. 12. 13.
                            four cases 164. bottles Marsalla
                        
                        
                           
                           14. box
                           40. beef’s tongues.
                        
                        
                           
                           15. box.
                           (
                            4. kegs tongues & rounds. 40. 1b crackers
                        
                        
                           
                           
                           5. bottles anchovies. 3. do. pickles
                        
                        
                           
                           16. 17. 18. 
                           three boxes Montepulciano.
                        
                        
                           
                           19. 20. 
                           two boxes Hungary. 12. bott. each.
                        
                        
                           
                           21. barrel.
                           10. 1b almonds in a bag.
                        
                        
                           
                           
                           2. oz. cinnamon. 2 oz. nutmeg.
                        
                        
                           
                           
                           1. 1b. allspice. 1. 1b pepper.
                        
                        
                           
                           
                           6. bottles mustard.
                        
                        
                           
                           
                           6. 1b chocolate. 6. loaves sugar.
                        
                        
                           
                           
                           56. 1b. muscovedo. in a bag.
                        
                        
                           
                           
                           20½ good cheese. 11 ¾ 1b ordinary
                        
                        
                           
                           
                           40. 1b coffee.
                        
                        
                           
                           22. box.
                           elk. horns. 2. pr deer horns. 2. otter skins. 1. wesel. 
                        
                        
                           
                           
                           prints. 2 of Birds. The Pope. Mt. Vernon. 2 of Niagara
                        
                        
                           
                           23. box.
                           bust of Alexander
                        
                        
                           
                           24. box.
                           Buffalo robes. leggins. bow. arrows      
                        
                        
                           
                           
                           Mandan pot. horns Amononis & Antelope
                        
                        
                           
                           
                           cucurbita
                            lagenaria. 2 bags peas.
                        
                        
                           
                           
                           10. 1b rice. 10. 1b pearl barley box.
                        
                        
                           
                           
                            4 ¾ 1b young hyson in cannister.
                        
                        
                           
                           
                           25. 1b raisins.
                        
                        
                           
                           
                           a hamoc.
                            magnet in box.
                        
                        
                           
                           
                           theodolite.
                        
                        
                           
                           25. box.
                           Indian map. Indn. painting. red pipe stone.
                        
                        
                           
                           
                           2. Indian pipes. cucurbite lagenaria.
                        
                        
                           
                           
                           legs of
                            theodolite. seat & drawing board
                        
                        
                           
                           
                            2. prints for Dr. Everet.
                        
                        
                           
                           26. box.
                           marble
                        
                        
                           
                           27. box.
                           composition
                        
                     
                  
                  
                  to be put away at Monticello as follows
                  bed-room cellar. 1. 2.
                  Ding. room Cellar. 3 to 13. 16 to 20.
                  Ware room. 14. 15. 21.
                  my Cabinet. 22 to 25
                  mr Dinsmore 26. 27.
                  1. box sausages
                  1. box ironmongery from Ingles
                  1. box teapots, bowls etc.
                  2. quarter casks Marsalla
                        
                        
                        
                         
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                    